UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1733


FREDDY S. CAMPBELL,

                      Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; CARTER COUNTY DETENTION CENTER;
RANDY BINION, Chief Jailer - Carter County Detention
Center; JOHN PERRINE, Supervising Marshall - United States
Marshals Service; BRENDA WILBURN, R.N. - Carter County
Detention Center,

                      Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-00503)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia; R.
Stephen McGinnis, MCBRAYER, MCGINNIS, LESLIE & KIRKLAND, PLLC,
Greenup, Kentucky, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Freddy S. Campbell appeals the district court’s order

denying his second motion for relief from final judgment under

Fed. R. Civ. P. 60(b).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.    Campbell   v.   United   States,   No.

2:09-cv-00503 (S.D.W. Va. June 20, 2011).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  2